Citation Nr: 0115510	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  93-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right thigh shell fragment wound residuals 
including Muscle Group XIV injury and post-operative femoral 
artery repair residuals, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left thigh shell fragment wound residuals.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's left calf shell fragment wound residuals.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to August 1967.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied increased disability evaluations for the veteran's 
service-connected right thigh shell fragment wound residuals, 
left thigh shell fragment wound residuals, and left calf 
shell fragment wound residuals.  In May 1990, the RO, in 
pertinent part, recharacterized the veteran's right shell 
fragment wound residuals as right thigh shell fragment wound 
residuals including Muscle Group XIV injury and 
post-operative femoral artery severance repair residuals 
evaluated as 30 percent disabling.  In November 1990, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In May 1991, the RO 
determined that the 30 percent evaluation of the veteran's 
right thigh shell fragment wound residuals encompassed both 
his post-operative right femoral artery injury and right knee 
impairment and denied separate evaluations for those 
disabilities.  In September 1991, the RO denied service 
connection for right shoulder and right arm shell fragment 
wound residuals.  In June 1993, the veteran was afforded a 
hearing before a Member of the Board.  In April 1994, the 
Board remanded the veteran's claims to the RO for additional 
development of the record.  

In February 1996, the veteran was afforded a hearing before 
the undersigned Member of the Board.  In July 1996, the Board 
remanded the veteran's claims to the RO for additional 
development of the record.  In May 1998, the Board again 
remanded the veteran's claims to the RO for additional 
development of the record.  

In January 2001, the RO granted service connection for right 
(major) deltoid area shell fragment wound neurological 
residuals; assigned a 10 percent evaluation for that 
disability; granted service connection for both right (major) 
deltoid area shell fragment wound scar residuals and right 
(major) forearm shell fragment wound residuals; assigned 
noncompensable evaluations for those disabilities; granted a 
separate 10 percent evaluation for right thigh shell fragment 
wound neurological residuals under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8526 (2000); and 
recharacterized the veteran's left calf shell fragment wound 
residuals as left calf  shell fragment wound neurological 
residuals evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2000) 
and left calf shell fragment wound scar residuals evaluated 
as noncompensable under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  The veteran has not appealed 
the 10 percent rating assigned for the neurological residuals 
resulting from the right thigh wound and that issue is not in 
proper appellate status.  The issue of the veteran's 
entitlement to an increased evaluation for his left calf 
shell fragment wound residuals is addressed below in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's right thigh shell fragment wound residuals 
have been shown to be manifested by no more than moderately 
severe Muscle Group XIV injury; mild incomplete femoral nerve 
paralysis; post-operative femoral artery repair residuals 
including graft insertion; and non-tender, well-healed, and 
essentially asymptomatic scars.  

2.  The version of 38 C.F.R. § 4.104, Diagnostic Code 7111 in 
effect prior to January 12, 1998 is more favorable to the 
veteran's claim than amended version of the regulation.  

3.  The veteran's left thigh shell fragment wound residuals 
have been shown to be manifested by no more than moderate 
Muscle Group XIV injury and a non-tender, well-healed, and 
essentially asymptomatic scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's right thigh shell fragment wound residuals 
including Muscle Group XIV injury and post-operative femoral 
artery repair residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5314 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.10, 4.40, 4.55(a), 4.56, 4.71a, Diagnostic Code 5314 
(2000).  

2.  The criteria for a separate 20 percent evaluation for the 
veteran's post-operative right femoral artery repair 
residuals under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7111 (1997) have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 4.104, Diagnostic Code 7111 (1997); 38 C.F.R. § 4.20 
(2000).  

3.  The criteria for a 10 percent evaluation for the 
veteran's left thigh shell fragment wound residuals have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.10, 4.40, 4.56, 4.71a, 
Diagnostic Code 5314 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the veteran's claims of entitlement to increased 
evaluations for his right thigh shell fragment wound 
residuals and left thigh shell fragment wound residuals, the 
Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case and the statements of the case of the evidence 
that would be necessary for him to substantiate his claims.  
Multiple VA examinations have been conducted.  The resulting 
written reports have been incorporated into the claims files.  
The veteran has been afforded multiple hearings before a VA 
hearing officer and Members of the Board.  The hearing 
transcripts have been incorporated into the claims files.  
Any duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  


I.  Historical Review  

The veteran's service medical records indicate that he was 
struck by enemy mortar fire during combat in February 1966.  
He sustained right thigh and left thigh shrapnel wounds.  A 
November 1966 naval medical board report states that the 
veteran's lower extremity wounds encompassed multiple thigh 
lacerations, a right femoral artery laceration, and multiple 
retained metallic foreign bodies overlying the right femur.  
The veteran was taken to a medical facility where his right 
femoral artery laceration was repaired by primary anastomosis 
and his wounds were left open.  The veteran was subsequently 
evacuated to the Corpus Christi, Texas, Naval Hospital.  

A September 1966 orthopedic evaluation notes that impressions 
of reduced right saphenous nerve sensation with paresthesia 
and femoral nerve damage with very poor vastus medialis 
muscle function and right knee instability were advanced.  
During his hospitalization, the veteran underwent delayed 
primary closure of his wounds.  Upon discharge, the veteran 
exhibited well-healed scars on his thighs; diminished right 
lower extremity strength; and right lower extremity pain 
associated with walking.  A June 1967 naval medical board 
report conveys that the veteran exhibited a well-healed 
oblique and angulated scar over the medial right thigh; a 
well-healed vertical scar over the lateral upper right thigh; 
a full range of motion of the right lower extremity; 
moderately diminished strength involving the right quadriceps 
muscles and right foot dorsiflexion; some loss of painful 
sensation extending from the right knee region over the 
anteromedial aspect of the lower right leg to the dorsum of 
the right foot; and a small well-healed scar over the 
anteromedial aspect of the upper left thigh.  A July 1967 
naval treatment entry clarifies that the veteran sustained a 
right thigh through and through shell fragment wound.  The 
report of the veteran's August 1967 physical examination for 
service separation relates that the veteran exhibited six 
inch-long scars over the lateral and medial aspects of the 
right thigh and a one inch-long scar over the medial aspect 
of the left thigh.  

The report of an August 1967 VA examination for compensation 
purposes states that the veteran presented a history of being 
struck by a piece of shrapnel which passed through the right 
thigh; lacerated the right femoral artery; and struck the 
left thigh.  On examination, the veteran exhibited a 
well-healed, non-tender, and non-adherent surgical scar over 
the lateral aspect of the upper right thigh measuring six 
inches in length; a slightly tender and well-healed scar  
over the anteromedial aspect of the right thigh measuring six 
inches in length; some right Muscle Group XIV damage; 
moderate right quadriceps muscle weakness; retained metallic 
fragments over the anterolateral aspect of the right thigh; 
mildly impaired sensation over the lateral aspect of the 
right thigh and the right calf; a normal cardiovascular 
system; normal right lower extremity pulses; no evidence of 
impaired circulation; and no detectable "significant" left 
lower leg scar.  The veteran was diagnosed with right thigh 
shell fragment wound residuals including right femoral artery 
involvement with satisfactory repair and retained metallic 
foreign bodies and asymptomatic left thigh shell fragment 
wound residuals.  In October 1967, the RO established service 
connection for right thigh shell fragment wound residuals; 
assigned a 30 percent evaluation for that disability; 
established service connection for left thigh shell fragment 
wound residuals; and assigned a noncompensable evaluation for 
that disorder.  

The report of a May 1989 VA examination for compensation 
purposes relates that the veteran exhibited a well-healed, 
non-tender, and non-adherent surgical scar over the lateral 
right thigh; a surgical scar over the inner right thigh; and 
a three centimeter circular fragment entry scar over the 
medial left thigh with left thigh damage.  Impressions of 
right thigh shell fragment wound residuals with some muscle 
impairment affecting prolonged standing and walking and left 
thigh shell fragment wound residuals with minimal muscle 
damage were advanced.  

In May 1990, the RO recharacterized the veteran's right thigh 
shell wound residuals as right thigh shell wound residuals 
with Muscle Group XIV injury and post-operative femoral 
artery repair residuals evaluated as 30 percent disabling.  
In May 1991, the RO determined that the 30 percent evaluation 
of the veteran's right thigh shell fragment wound residuals 
encompassed both his post-operative right femoral artery 
injury and right knee impairment and denied separate 
evaluations for those disabilities.  In January 2001, the RO 
granted a separate 10 percent evaluation for right thigh 
shell fragment wound neurological residuals under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526 
(2000).  


II.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A noncompensable 
disability evaluation is warranted for slight injury to 
Muscle Group XIV (the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; and (6) tensor vaginae 
femoris).  A 10 percent evaluation requires moderate injury.  
A 30 percent evaluation requires moderately severe injury.  A 
40 percent valuation requires severe injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5314 (2000).  

A 10 percent disability evaluation is warranted for mild 
incomplete paralysis of the anterior crural (femoral) nerve.  
A 20 percent disability evaluation requires moderate 
incomplete paralysis.  A 30 percent evaluation requires 
severe incomplete paralysis.  A 40 percent evaluation 
requires complete paralysis of the quadriceps extensor 
muscles.  The term "incomplete paralysis" used in reference 
to evaluation of peripheral nerve injuries indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2000).  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).   

The provisions of 38 C.F.R. § 4.56(c), (d) (2000) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The Board observes that that 
38 C.F.R. § 4.56(d) (2000) recodified the provisions of 38 
C.F.R. § 4.56(a)-(d) (1996) in effect prior to July 3, 1997 
without substantive change.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

The provisions of 38 C.F.R. § 4.55(a) (2000) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The Board notes that 38 C.F.R. § 4.55(a) (2000) 
recodified the provisions of 38 C.F.R. § 4.55(g) (1996) in 
effect prior to July 3, 1997 without substantive change.  The 
regulation directs, that:

  (a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Schedule For Rating Disabilities does not specifically 
address femoral artery laceration residuals.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2000).   The Board finds that the veteran's service-
connected post-operative right femoral artery laceration 
repair residuals are most closely analogous to post-operative 
arterial aneurysm residuals as both disorders encompass 
essentially the same arterial repairs.  

Prior to January 12, 1998, post-operative aneurysm residuals 
of any large lower extremity artery with graft insertion was 
evaluated by analogy to the most appropriate disorder.  A 
minimum 20 percent evaluation was to be assigned for such 
post-operative residuals.  38 C.F.R. § 4.104, Diagnostic Code 
7111 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including post-operative aneurysm 
residuals.  Under the amended rating schedule, post-operative 
aneurysm residuals of any large artery with claudication on 
walking more than 100 yards and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less warrants a 20 percent 
evaluation.  A 40 percent evaluation requires claudication on 
walking between 25 and 100 yards on a level grade at two 
miles per hour and trophic changes (thin skin, absence of 
hair, or dystrophic nails) or ankle/brachial index of 0.7 or 
less.  38 C.F.R. § 4.104, Diagnostic Code 7111 (2000)

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R.§ 4.14 (2000).  

A.  Right Thigh

An April 1989 written statement from Don W. Bailey, M.D., 
conveys that the veteran's right thigh shell fragment wound 
residuals necessitated that he restrict his physical 
activities.  The veteran's shell fragment wound residuals 
prevented him from standing, walking, or climbing for 
prolonged periods of time.  

At the May 1989 VA examination for compensation purposes, the 
veteran complained of right leg pain, numbness, and giving 
way.  He reported that his right lower extremity 
symptomatology prevented him from walking for distances in 
excess of one-quarter mile or standing for prolonged periods 
of time without resting and impaired his ability to work on 
his feet.  On examination of the right thigh, the veteran 
exhibited a well-healed, non-tender, and "relatively 
movable" scar on the lateral right thigh; a scar on the 
inner aspect of the right thigh; right lower extremity ranges 
of motion within normal limits; a slight loss of sensation on 
the bottom of the right forefoot; and no right thigh atrophy.  

A July 21, 1989 written statement from Dr. Bailey relates 
that the veteran experienced leg pain and dysfunction 
secondary to his "war nerve injury."  The doctor directed 
that the veteran needed to stay off of his feet.  A July 31, 
1989 written statement from Dr. Bailey reports that the 
veteran exhibited right leg pain; right knee instability with 
associated sudden falls; right lower extremity paresthesia 
with weakness and giving way; right femoral and saphenous 
nerve damage; and an impaired ability to use the right lower 
extremity for work and play.  

An August 1989 VA treatment record states that the veteran 
complained of right thigh muscle cramping and right knee 
instability with associated falls.  He reported that his 
right lower extremity had given way recently and caused him 
to fall.  The treating VA physician observed that the veteran 
exhibited a full range of motion of the right knee with pain 
on extension and crepitation; an inability to heel and toe 
walk; and reduced right foot vibratory sensation.  An 
impression of right knee instability was advanced.  

A September 1989 VA treatment record notes that the veteran 
complained of right knee pain and giving way.  Impressions of 
right quadriceps muscle weakness and probable right femoral 
nerve disruption secondary to the veteran's right thigh shell 
fragment wound residuals and instability related to the right 
quadriceps muscle weakness and probable right femoral nerve 
disruption were advanced.  

An October 1989 VA treatment record indicates that the 
veteran complained of increased right lower extremity 
symptoms following an April 1989 incident in which his right 
knee gave way.  On physical evaluation, the veteran exhibited 
slightly reduced sensation to light touch and spotty pinprick 
over the right lower extremity and 4/5 right lower extremity 
muscle strength.  Contemporaneous electromyographic and nerve 
conduction velocity studies revealed no electrodiagnostic 
evidence of right femoral neuropathy.  

In a January 1990 written statement, the veteran stated that 
his right thigh shell fragment wound residuals were 
manifested by right lower extremity weakness, fatigue, and 
cramping; right foot numbness and tingling; and significant 
right knee instability.  He clarified that his right thigh 
shell fragment wound residuals severely impaired his ability 
both to sit, to stand, to walk, and to drive a car for 
prolonged periods and to carry moderately heavy items.  In 
his June 1990 substantive appeal, the veteran advanced that 
his lower extremity shell fragment wound residuals prevented 
him from obtaining suitable employment.  

At the November 1990 hearing on appeal, the veteran testified 
that he experienced right lower extremity pain, cramping, and 
numbness and right knee instability.  He clarified that he 
had difficulty standing for prolonged periods of time; 
walking across rough terrain; and climbing stairs, ladders, 
and the like.  His right foot was "permanently asleep."  
The veteran's accredited representative asserted that: the 
veteran's right thigh muscle injury warranted assignment of a 
40 percent evaluation; the veteran sustained a severe right 
femoral artery laceration requiring anastomosis; such an 
injury merited assignment of a minimal 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7111 (1990); and the assignment of a separate evaluation 
under Diagnostic Code 7111 would not violate the provisions 
of 38 C.F.R. § 4.14.  

Electromyographic studies from James M. Thompson, M.D., dated 
in July and August 1991 note that the veteran exhibited nerve 
conduction velocity findings consistent with generalized 
bilateral peripheral neuropathy and normal electromyographic 
lower extremity findings encompassing the muscles innervated 
by the femoral nerve.  An October 1991 VA orthopedic 
treatment record states that an impression of chronic right 
lower extremity muscle pain and spasm was advanced.  

An April 1992 written statement from [redacted] conveys 
that he was a naval hospital corpsman aboard the U.S.S. 
Valley Forge.  He was on the emergency surgical and 
evacuation team which treated the veteran's shell fragment 
wounds in February 1966.  Mr. [redacted] recalled that the veteran 
had sustained a severed right femoral artery and subsequently 
underwent arterial surgical repair which included placement 
of a femoral arterial graft.  

At the June 1993 hearing before a Member of the Board, the 
veteran stated that his right thigh shell fragment wound 
"frayed" a right leg nerve and severed his right femoral 
artery.  He subsequently underwent a "Moore-Army" graft to 
repair his severed right femoral artery after being evacuated 
to the U.S.S. Valley Forge.  The veteran reiterated that he 
experienced chronic right lower extremity instability and 
generalized numbness.  He was unable to run or to kneel.  The 
veteran reported that strenuous activity significantly 
increased his right lower extremity complaints.  

At a November 1994 VA examination for compensation purposes, 
the veteran complained of severe right lower extremity pain, 
numbness, and muscle spasms.  He was observed to walk with a 
halting gait favoring the right leg and to be unable to heel 
and toe walk.  On examination of the right thigh, the veteran 
exhibited well-healed scars; moderately atrophic quadriceps 
muscles; 4+/5 quadriceps function; and subjectively decreased 
sensation at the anterior aspect of the right leg and the 
dorsum of the right foot.  The VA examiner commented that the 
veteran's quadriceps muscle weakness could be secondary to 
either femoral nerve involvement, loss of soft tissue, or 
disuse.  

At the February 1996 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced right 
lower extremity pain, weakness, cramping, and swelling.  He 
stated that his right thigh scars were tender and subject to 
episodic ulceration.  He could walk for distances up to 
one-quarter of a mile without stopping due to right lower 
extremity pain and numbness.  

In a February 1996 written statement, the veteran reiterated 
that he underwent a right femoral arterial graft in February 
1966.  Many of his service medical records had been lost 
while he was still on active duty.  The veteran stated that 
he experienced chronic  right lower extremity weakness and 
right knee instability.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of right lower extremity pain, muscle 
spasms, numbness, tingling, weakness, and instability.  He 
reported that his right thigh shell fragment wound residuals 
impaired his ability to sit, to stand, or to drive a car for 
prolonged periods of time.  On orthopedic examination of the 
right lower extremity, the veteran exhibited non-tender and 
non-sensitive right thigh scars; findings consistent with 
penetration of the vastus lateralis and the quadriceps 
mechanism; 4/5 muscle strength; good right lower extremity 
pulses; and no nerve or joint damage, clinical indication of 
arterial lesions, or evidence of pain.  On neurological 
evaluation, the veteran was noted to limp on the right side 
while walking.  The veteran was diagnosed with "mostly 
subtle" multiple peripheral nerve injuries.  VA 
electromyographic and nerve conduction velocity studies 
conducted in July 1997 revealed findings consistent with 
bilateral lower extremity peripheral neuropathy.  

In a May 1998 written statement, the veteran advanced that a 
40 percent evaluation was warranted for his right thigh shell 
fragment wound residuals.  At a September 1998 VA examination 
for compensation purposes, the veteran complained of 
difficulty walking downhill and right knee buckling with 
subsequent falls.  On examination, he exhibited depressed and 
adherent right thigh scars; "clear and significant" right 
thigh atrophy; and 4/5 thigh muscle strength.  An impression 
of  right thigh shell fragment wound residuals including 
musculature and femoral nerve involvement; "significant and 
demonstrable" quadriceps muscle atrophy; hamstring muscle 
weakness; and depressed and adherent scars was advanced.  At 
an August 2000 VA examination for compensation purposes, the 
veteran exhibited an abnormal gait: "clear and significant" 
right thigh atrophy; diminished right thigh muscle strength 
of 4/5; and decreased right lower extremity sensation below 
the knee in a distribution consistent with right femoral 
nerve damage.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained a through and through right thigh shell 
fragment wound with significant Muscle Group XIV injury, a 
femoral artery laceration, and femoral nerve involvement.  He 
subsequently underwent surgical repair of the femoral artery.  
The veteran's service medical records do not appear to be 
complete.  The veteran stated on appeal that a portion of the 
documentation was lost during his period of active service.  
The existing service medical records reflect that the veteran 
underwent primary anastomosis of the right femoral artery.  
The April 1992 written statement from Mr. [redacted] clarifies 
that the veteran's right femoral artery was repaired by 
insertion of a graft.  Given the apparent loss of some of the 
veteran's service medical records and the clarity of Mr. 
[redacted] recollection, the Board accepts that the veteran 
underwent a surgical repair of the right femoral artery which 
included placement of a graft.  

It is now necessary to apply the applicable diagnostic 
criteria to the voluminous clinical and examination findings 
of record.  In turning first to the veteran's Muscle Group 
XIV injury, the veteran has presented complaints of chronic 
right lower extremity pain, muscle spasms, cramping, and 
instability and an inability to sit, to stand, to walk, to 
run, and to carry moderately heavy weights due to his right 
thigh shell fragment wound residuals.  Treating and examining 
VA and private physicians have repeatedly found the veteran's 
right thigh through and through shell fragment wound to 
encompass two well-healed surgical scars; essentially full 
ranges of motion of the right lower extremity; moderate right 
quadriceps muscle atrophy; 4/5 right lower extremity muscle 
strength; and right lower extremity instability with 
associated sudden falls.  Such findings reflect not more than 
moderately severe Muscle Group XIV injury.  The objective 
evidence of record does not establish wide damage to Muscle 
Group XIV; loss of deep fascia or muscle substance; soft 
flabby muscles in wound area; abnormal muscle swelling and 
hardening in contractions; severe functional impairment on 
strength, endurance, and coordinated movement testing; 
adhesion of the veteran's scars to the femur with epithelial 
sealing over the bone in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in the track of the missile; induration or 
atrophy of an entire muscle following simple piercing by a 
projectile; or other clinical findings indicative of severe 
Muscle Group XIV injury.  In the absence of such findings, 
the Board concludes that the current 30 percent evaluation 
adequately reflects the veteran right thigh muscle injury 
disability picture.  38 C.F.R. §§ 4.10, 4.40, 4.56, 4.71a, 
Diagnostic Code 5314 (2000).  

In turning next to the veteran's post-operative right femoral 
artery laceration residuals, the Board initially observes 
that the pre-January 12, 1998 version of 38 C.F.R. § 4.104, 
Diagnostic Code 7111 is more favorable to the veteran's claim 
than the amended regulation given that it provides a minimum 
evaluation for post-operative residuals with graft insertion.  
The veteran has been repeatedly found to exhibit good lower 
extremity circulation and pulses.  There is no current 
evidence of claudication or other significant impairment 
associated with his post-operative right femoral artery 
disability.  Therefore, the Board finds that a separate 20 
percent evaluation is now warranted for the veteran's 
post-operative right femoral artery laceration residuals 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7111 (1997).  

The veteran has testified on appeal that his right thigh 
scars are chronically tender and subject to episodic 
ulceration.  The Board observes that the veteran's testimony 
is belied by the objective evidence of record.  The multiple 
physical evaluations of record have consistent reported that 
the veteran's scars were well-healed, non-tender, and 
essentially asymptomatic.  No physician has reported that the 
veteran's scars were poorly nourished, subject to frequent 
ulceration, chronically tender, or limited right lower 
extremity function.  Given these findings, a separate 
compensable evaluation is not warranted for the veteran's 
right thigh scars.  

B.  Left Thigh

At the May 1989 VA examination for compensation purposes, the 
veteran complained of left leg pain, cramping, numbness, and 
tingling.  He reported that his left lower extremity 
symptomatology prevented him from walking for distances in 
excess of one-quarter mile or standing for prolonged periods 
without resting and impaired his ability to work on his feet.  
He presented a history of sustaining a penetrating left thigh 
shell fragment wound in February 1966.  The wound was 
subsequently debrided and treated.  On examination of the 
left thigh, the veteran exhibited a three centimeter circular 
entry wound scar on the on the medial aspect; left lower 
extremity ranges of motion within normal limits; and slight 
loss of sensation in the anterior portion of the left upper 
tibial area.  The veteran was diagnosed with left thigh shell 
fragment wound residuals including minimal muscle damage.  

In a January 1990 written statement, the veteran reiterated 
that a shell fragment traversed through his right thigh and 
penetrated his left thigh.  He recalled that his left thigh 
wound appeared to be about the size of a fifty-cent piece and 
approximately two inches deep.  He stated that he experienced 
left leg pain when he climbed stairs or extended his leg for 
more than brief periods of time; nocturnal left leg cramps; 
and an impaired ability to work.  

At the November 1990 hearing, the veteran again stated that a 
shell fragment had struck and passed completely through his 
right thigh and penetrated about half way through his left 
thigh.  He testified that he experienced chronic left lower 
extremity pain.  The veteran's accredited representative 
advanced that a compensable evaluation was warranted for the 
veteran's left thigh shell fragment wound residuals as he had 
sustained a penetrating left thigh shell fragment wound.  

A December 1990 VA hospital summary notes a well-healed 
surgical scar over the medial aspect of the veteran's left 
upper thigh.  Electromyographic and nerve conduction velocity 
studies of the lower extremities from Dr. Thompson dated in 
July and August 1991 reveal findings consistent with 
bilateral generalized neuropathy.  

In an August 1991 written statement, the veteran advanced 
that his left thigh shell fragment wound measured three 
centimeters by two centimeters and resulted in more than 
minimal muscle damage.  He stated that his left thigh shell 
fragment wound residuals were productive of left great toe 
numbness and tingling.  

At the June 1993 hearing before a Member of the Board, the 
veteran reported that he had sustained a "very large" 
penetrating left thigh shell fragment wound.  He testified 
that he experienced left thigh pain and cramping and left big 
toe numbness.  

At the February 1996 hearing before the undersigned Member of 
the Board, the veteran testified that he received delayed 
closure of his shell fragment wounds.  He experienced chronic 
left thigh pain.  The veteran stated the left thigh scar 
became painful and sore during the winter months.  

In written statements dated in May 1998, the veteran advanced 
that he sustained a penetrating left thigh shell fragment 
wound which transversed through approximately three inches of 
his thigh.  He clarified that the wound was productive of 
considerable muscle injury and significant functional 
impairment.  

At the September 1998 VA examination for compensation 
purposes, the VA examiner observed a circular scar over the 
medial left thigh with minor depression which measured 
approximately one inch in diameter and no "significant" 
muscle loss.  At the August 2000 VA examination for 
compensation purposes, the veteran again exhibited a circular 
scar on the medial left thigh with minor depression which 
measured three inches in diameter.  

The record establishes that the veteran sustained a 
penetrating medial left thigh shell fragment wound involving 
Muscle Group XIV.  The veteran has testified on appeal that 
the wound was deep and required both debridement and delayed 
primary closure.  Multiple VA evaluations have described the 
veteran's left thigh wound as being manifested by a 
well-healed and depressed circular scar measuring one 
inch/three centimeters in diameter; minor/minimal muscle 
damage; and no neurological impairment.  Giving the veteran 
the benefit of the doubt, such clinical findings are 
indicative of more than a superficial wound.  Indeed, they 
are consistent with moderate Muscle Group XIV injury meriting 
a 10 percent evaluation under the provisions of Diagnostic 
Code 5314.  In the absence of objective evidence of either a 
symptomatic scar or loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
positive evidence of muscle impairment on strength and 
endurance testing, or other indicia of more than moderate 
muscle injury, the Board concludes that a 10 percent 
evaluation for the veteran's left thigh shell fragment wound 
residuals is now warranted.  38 C.F.R. §§ 4.10, 4.40, 4.56, 
4.71a, Diagnostic Code 5314 (2000).  


ORDER

An evaluation in excess of 30 percent for the veteran's right 
thigh shell fragment wound residuals under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5314 is denied.  A 
separate 20 percent evaluation for the veteran's 
post-operative right femoral artery laceration residuals 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7111 (1997)  is granted.  A 10 percent evaluation for the 
veteran's left thigh shell fragment wound residuals is 
granted.  The preceding awards are made subject to the 
regulations governing the award of monetary benefits.  


REMAND

At the August 2000 VA examination for compensation purposes, 
the VA examiner observed that the veteran exhibited left calf 
shell fragment wound residuals including decreased left foot 
strength with an associated gait impairment and diminished 
left foot sensation.  The RO has assigned a separate 
compensable evaluation for left calf shell fragment wound 
neurological residuals under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2000).  However, as the 
examiner did not specifically discuss the presence, absence, 
or severity of a left calf muscle injury or identify the 
affected muscle or muscles, if any, the Board finds that 
additional evaluation would be helpful in addressing the 
issues raised by the instant appeal.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claim for an increased evaluation has not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of his 
left calf shell fragment wound residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify all muscle 
groups affected by the veteran's left 
calf shell fragment wound residuals; the 
limitation of activity imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The path of each 
wound must be described.  The examiner 
should grade strength of the affected 
muscle groups.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his left calf 
shell fragment wound residuals with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.55, 4.56 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If the claim is 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

